DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on December 17, 2021.
In view of amendments filed December 17, 2021 to the title, the objection to the specification is withdrawn.
In view of amendments filed December 17, 2021, the objection to dependent claim 3 is withdrawn.
In view of applicant Argument/Remarks filed December 17, 2021 with respect to, U.S.C. 112(f) claim interpretation have been carefully considered.  Applicant has not clarified why the claimed limitations do not invoke 112(f).  According to MPEP 2181, 35 USC 112(f) is applicable to claim limitation if it meets the 3-prong analysis set forth in the previous Office Action.  Applicant did not specifically point out why any of these prongs have not been met, and as such, the claims continue to be treated under 112(f) claim interpretation. Applicant is welcome to amend the claim so that the limitations no longer invoke 112(f) by, e.g., modifying the “means” or generic placeholder with specific structure, with careful consideration that no new matter is introduced.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an image forming portion configured to form an image” in claim(s) 1, 6 and 11.
“a first communication portion configured to communicate” in claim(s) 1, 6, 7 and 11.
“a second communication portion capable of communicating” in claim(s) 1, 2, 4, 6, 8, 11 and 12. 
“a sound generating portion configured to generate a notification sound” in claim(s) 1 and 4.
“a display portion configured to display” in claim(s) 2, 8 and 11-13.
“an antenna configured to carry out near field wireless communication” in claim(s) 9 and 13. 
“a light emitting portion configured to emit light” in claim(s) 6, 7 and 10.
“an operating unit configured to receive an operation from a user” in claim 8, 10 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 1, 6 and 11: ‘an image forming portion configured to form an image’ corresponds to Fig. 5 – element 11. The image forming apparatus 1 includes an apparatus main assembly 1a incorporating therein an image forming unit 11 (FIG. 3) as an image forming portion for forming an image on the recording material S, Applicant Pub ¶ [0030].
(b)	Claim(s) 1, 6, 7 and 11: ‘a first communication portion configured to communicate’ corresponds to Fig. 5 – element 11. The image forming apparatus 1 includes the NFC tag portion 4 as a first communication portion, provided in the operating panel 2, for performing the above-described NFC, Applicant Pub ¶ [0051].

(d)	Claim(s) 1 and 4: ‘a sound generating portion configured to generate a notification sound’ corresponds to Fig. 6 – element 2c. The operation sound generating portion 2c as the sound generating portion is used for generating various operation sounds with user operations and a notification sound for notifying the user of a communication status, Applicant Pub ¶ [0054].
(e)	Claim(s) 2, 8 and 11-13: ‘a display portion configured to display’ corresponds to Fig. 8 – element 30a. The operating panel 2 includes an operation display portion 20a capable of not only displaying information but also inputting information and providing an instruction to the image forming apparatus through touch operation, keys 20b for inputting numerical values and the like, and an outer casing cover 20c, Applicant Pub ¶ [0034].
(f)	Claim(s) 9 and 13: ‘an antenna configured to carry out near field wireless communication’ corresponds to Fig. 7 – element 26. The loop antenna 26 is an antenna for carrying out the NFC with the external device and is formed in a loop coil shape in order that in this embodiment, communication by the electromagnetic radiation is carried out by subjecting the loop antenna 26 to the radiation of electromagnetic radiation from the portable terminal 6 and by carrying out electromagnetic coupling, Applicant Pub ¶ [0068].

(h)	Claim(s) 8, 10 and 13: ‘an operating unit configured to receive an operation from a user’ corresponds to Fig. 6 element 2. The image forming apparatus 1 includes an apparatus main assembly 1a incorporating therein an image forming unit 11 (FIG. 3) as an image forming portion for forming an image on the recording material S, an operating panel (operating unit) 2 provided on a front sound of the apparatus main assembly 1a, and a human sensor 15 and the like. As the recording material S, it is possible to cite a sheet such as paper, a plastic film, a cloth or the like. To the operating panel 2, an operation instruction by the user such as an operator is inputted, Applicant Pub ¶ [0030]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner's Statement of Reason for Allowance
Claims 1, 2, 4 and 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Information Forming Apparatus that Provides Notification when Communication with a Portable Terminal is Enabled. 
Claims 1, 6 and 11 are allowable over the prior art of record because in view of the “means for’ language employed and the resultant 1126th invocation limiting the following to the support as provided in the specification, none of the prior art of record teaches or fairly suggests “[1] […] an image forming portion configured to form an image on a sheet; 
a first communication portion configured to communicate with a portable terminal through near field wireless communication by using a first communication type in response to holding of the portable terminal thereover; 
a second communication portion capable of communicating with the portable terminal on the basis of communication with the portable terminal by using the first communication type and configured to carry out wireless communication with the portable terminal by using a second communication type broader in communication range than the first communication type;
an operating unit configured to receive an operation from a user;
a display portion provided in said operation unit and configured to display that the communication between the portable terminal and said second communication portion is enabled in response to the enablement of the communication between the portable terminal and said second communication portion; and
a sound generating portion configured to generate a notification sound for notifying that communication between the portable terminal and said second communication portion is enabled in response to enablement of the communication between the portable terminal and said second communication portion,
wherein said operating unit includes an antenna configured to carry out near field wireless communication with the portable terminal by the first communication type.” along with all other limitations as required by independent claim 1.
“[6] […] an image forming portion configured to form an image on a sheet; 
a first communication portion configured to communicate with a portable terminal through near field wireless communication in accordance with a first communication type in response to holding of the portable terminal thereover; 
a second communication portion capable of communicating with the portable terminal on the basis of communication with the portable terminal by using the first communication type and configured to carry out wireless communication with the portable terminal by using a second communication type broader in communication range than the first communication type; and 
a light emitting portion configured to emit light for notifying that communication between the portable terminal and said second communication portion is enabled in response to enablement of the communication between the portable terminal and said second communication portion,
wherein in response to the enablement of communication between the portable terminal and said second communication portion, said light emitting portion notifies that the communication between the portable terminal and said second communication portion is enabled, by changing a light emission state before the enablement of communication between the portable terminal and said second communication portion.” along with all other limitations as required by independent claim 6.
“[11] […] an image forming portion configured to form an image on a sheet; 
a first communication portion configured to communicate with a portable terminal through near field wireless communication by using a first communication type in response to holding of the portable terminal thereover; 
a second communication portion capable of communicating with the portable terminal on the basis of communication with the portable terminal by using the first communication type and configured to carry out wireless communication with the portable terminal by using a second communication type broader in communication range than the first communication type; and 
a display portion capable of displaying information on image formation and configured to display that said portable terminal may be separated from a predetermined position where the portable terminal is held over in response to enablement of the communication between the portable terminal and said second communication portion.” along with all other limitations as required by independent claim 11.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suga (2021/0160384) disclose an image forming apparatus includes an image forming portion capable of forming an image on a sheet on the basis of image data image data sent from a portable terminal; a display panel for displaying a reading image including information for permitting wireless communication with the apparatus and readable by a camera of the portable terminal; and a controller capable of executing an operation in a first mode in which the display panel is turned on in a state that a main switch of the image forming apparatus is turned on and an operation in a second mode in which electric power consumption is smaller than electric power consumption in the first mode and in which the display panel is turned off. The controller 
Akazawa (2021/0127037) an image forming apparatus includes an information storing unit, an information acquiring unit and a control unit. On the basis of association between pieces of identification information stored in the storing unit and pieces of user information, the control unit authenticates the use of the image forming apparatus by a user corresponding to an associated piece of identification information. Upon acquisition by the acquiring unit, of a piece of identification information which is not stored in the storing unit, the controller unit causes a display portion to display display regions corresponding to pieces of user information so as to be selectable to cause the storing unit to store piece of identification information and a corresponding piece of user information in association with each other. 
Ohhata et al. (2019/0196762) disclose an image processing apparatus includes a first communication portion configured to wirelessly communicate with a terminal and a second communication portion configured to carry out near field communication with a terminal. A communication distance between the second communication portion and the terminal is shorter than a communication distance between the first communication portion and the terminal. The image processing apparatus further includes an adjustment portion configured to adjust a communication-established distance over which 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672